Citation Nr: 1705371	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right foot disorder.

2.  Entitlement to a rating in excess of 10 percent for service-connected left foot disorder.

3.  Entitlement to an extraschedular rating for service-connected foot disorders.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2015, the Board determined the Veteran was entitled to separate schedular ratings of 10 percent for each foot, and denied entitlement to a schedular evaluation in excess thereof for both disabilities.  The Board also remanded the issues of entitlement to an extraschedular rating for the service-connected bilateral foot disorders, and entitlement to TDIU, for further development.  

The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2016 order, the Court, pursuant to a joint motion for partial remand (JMR), vacated the Board's October 2015 decision to the extent it denied schedular ratings in excess of 10 percent for each foot disorder, and remanded the case for compliance with the terms of the JMR.

In June 2016, the Board remanded the claims for schedular ratings in excess of 10 percent for the service-connected foot disorders for further development, to include a new examination.  Such an examination was accomplished in July 2016.  This case has now been returned to the Board for additional appellate consideration.

For the reasons stated below, the Board finds that further development is still required regarding this appeal.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially the Board notes that while the Veteran was accorded a new VA examination of his feet in July 2016 pursuant to the June 2016 remand directives, it must find that it is not adequate for resolution of his claim for schedular ratings in excess of 10 percent for the service-connected foot disorders.  Among other things, the Veteran's accredited representative asserted in a January 2017 written statement that the examination was inadequate because it did not adequately assess his condition in that it is productive of instability, and pain, and weakness and "rolling," when the Veteran least expects the effect, not acknowledged to his prejudice.

The Board also observes that the July 2016 VA examination includes a notation that the foot pain, at least for the right foot, is not associated with the service-connected disability.  Granted, the record reflects the Veteran has foot complications related to diabetes mellitus type II, which is not a service-connected disability.  Nevertheless, it has been explicitly acknowledged, to include in the Board's October 2015 decision, that the bilateral foot pain is due, at least in part, to the service-connected disabilities.  As such, it appears the examiner may not have accurately assessed the functional impairment attributable to the service-connected foot disorders.

The Board further observes that the service-connected foot disorders are evaluated pursuant to Diagnostic Code 5003-5284.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Although there is no specific Diagnostic Code for evaluating feet based upon limitation of motion, VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40  and 4.45. VAOPGCPREC 9-98.  The precedent opinions of the VA General Counsel 's Office are binding upon the Board.  38 U.S.C.A. § 7104.  Here, the July 2016 VA examination indicated there was no limitation of motion attributable to the service-connected disability, but it is not clear whether this is due to the aforementioned determination that the foot pain was not associated with the service-connected disability.  In addition, there does not appear to be any specific range of motion findings.

In view of the foregoing, the Board must conclude the July 2016 VA examination is not adequate for resolution of this case.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to accord the Veteran an examination which does adequately evaluate the nature and severity of his service-connected foot disorders.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the appellate claims for an extraschedular rating and TDIU, it does not appear all development directed by the Board's October 2015 remand on these claims has been accomplished.  In pertinent part, it does not appear these claims were adjudicated below to include as part of the August 2016 Supplemental Statement of the Case (SSOC).  Nevertheless, the resolution of the appeal for schedular ratings in excess of 10 percent for the service-connected foot disorders may affect the Veteran's entitlement to these benefits, to include any findings made on new examination.  Therefore, these issues are inextricably intertwined, and the Board must defer adjudication of the extraschedular and TDIU claims until the development has been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his feet since June 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his foot symptoms, as well as the impact of his feet and other service-connected disabilities have on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and severity of his service-connected bilateral foot disorders.  The claims folder should be made available to the examiner for review before the examination.

In evaluating the Veteran's feet, the examiner should note that the complaints of pain are recognized as being due, at least in part, to the service-connected disabilities.  
The examiner should also address the contention the service-connected foot disorders are manifested by instability, weakness and "rolling," when the Veteran least expects the effect.  

Further, it is imperative that the examiner comment on the functional limitations of the feet caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

In addition, the examiner should specifically identify for which condition(s) the Veteran uses an assistive device.  If such determination is not feasible, the examiner should explain why.  The examiner should consider that the Veteran has nonservice-connected diabetic neuropathy and chronic obstructive pulmonary disease (COPD), both of which may contribute to his difficulty walking.  

A complete rationale for any opinion(s) expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of whether the Veteran's case warrants consideration of an extraschedular rating, and entitlement to a TDIU due to the service-connected disabilities.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in August 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




